



Exhibit 10.10


ORIGIN BANK
AMENDED AND RESTATED
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT


THIS AMENDED AND RESTATED ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT
(“Agreement”) is made and entered into this 27th day of February, 2020, by and
between Origin Bank (“Bank”), a bank located in Choudrant, Louisiana and Drake
D. Mills (“Executive”). This Agreement amends and restates, and supersedes and
replaces, that certain Endorsement Split Dollar Life Insurance Agreement, dated
October 29, 2019, by and between the Bank and the Executive.


The purpose of this Agreement is to retain and reward the Executive by dividing
the death proceeds of certain life insurance policies on the life of the
Executive that are owned by the Bank with the designated beneficiary of the
Executive. The Bank will pay the life insurance premiums from its general
assets.


Article 1
Definitions


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1.1
“Bank’s Interest” means the benefit set forth in Section 2.1.



1.2
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.



1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5
“Effective Date” of this Agreement means February 27, 2020.



1.6
“Executive’s Interest” means the benefit set forth in Section 2.2.



1.7
“Insured” means the individual Executive whose life is insured.



1.8
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.



1.9
“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement.



1.10
“Termination for Cause” means the termination of the Executive’s employment with
the Bank for “cause” as defined in Section 6.1 below.



1



--------------------------------------------------------------------------------






1.11
“Termination of Employment” means the termination of the Executive’s service
with the Bank (by either Bank or Executive) for reasons other than (i) death or
(ii) leave of absence approved by the Bank.



Article 2
Policy Ownership and Interests


2.1
Bank’s Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership except as limited herein. The Bank shall be
the beneficiary of the remaining death proceeds of the Policy after the
Executive’s Interest is determined and paid according to Section 2.2 below.



2.2
Executive’s Interest. Upon the Executive’s death, whether or not employed by the
Bank at such time, the Executive’s Beneficiary shall be entitled to an amount of
death proceeds equal to One Million Five Hundred Thousand Dollars
($1,500,000.00). The Executive, or the Executive’s assignee, shall have the
right to designate the Beneficiary pursuant to the terms of this Agreement.
Distribution of Executive’s interest determined under this Section 2.2 shall be
in a single lump sum distribution to the Executive’s Beneficiary(ies).



2.3
Bank has no Obligation to Pay. Death proceeds payable under this Agreement shall
be paid solely by the Insurer from the proceeds of any Policy on the life of the
Insured. In no event shall the Bank be obligated to pay a death benefit under
this Agreement from its general funds. Notwithstanding anything to the contrary
contained herein, should an Insurer refuse or be unable to pay death proceeds
endorsed to Insured under the express terms of this Agreement, or should the
Policy be cancelled for any reason, including but not limited to Policy
cancellation by the Bank, as determined in its sole and absolute discretion, the
Executive’s Beneficiary shall not be entitled to a death benefit.



Article 3
Forfeiture of Benefit


Notwithstanding anything to the contrary herein, the Executive will forfeit the
benefit described in Section 2.2 if: (a) any provision of Article 6 applies; or
(b) the Executive provides written notice to the Bank declining further
participation in the Agreement.


Article 4
Comparable Coverage


4.1
Offer to Purchase. If the Bank discontinues a Policy while the Executive is
employed by the Bank at the date of discontinuance, the Bank shall give the
Executive at least thirty (30) days to purchase such Policy. The purchase price
shall be the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority. The Bank shall give
written notice to the Executive in the event the Bank discontinues the Policy.



2



--------------------------------------------------------------------------------






Article 5
Premiums and Imputed Income


5.1
Premium Payment. The Bank shall pay all premiums due on all Policies.



5.2
Economic Benefit. The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive’s age
multiplied by the aggregate death benefit payable to the Beneficiary. The “life
insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.



5.3
Imputed Income. The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2.



Article 6
General Limitations


6.1
Termination for Cause. Upon a Termination for Cause, the Executive shall forfeit
all benefits under this Agreement. For this purpose, Cause shall have the
meaning set forth in the employment agreement by and between the Bank and the
Executive as in effect at the time of a determination of Termination for Cause,
and if no such employment agreement shall be in place or in effect at such time,
“Termination for Cause” or “Cause” shall mean the Executive’s Termination of
Employment as a result of any of the following that results in an adverse effect
on the Bank. If a dispute arises as to discharge “For Cause,” such dispute shall
be resolved by arbitration by an arbitrator selected by mutual agreement of the
Bank and the Executive.



(a)
The conviction of a felony or gross misdemeanor involving fraud or dishonesty;

(b)
The willful violation of any banking law, rule, or regulation (other than a
traffic violation or similar offense);

(c)
An intentional failure to perform stated duties; or

(d)
A breach of fiduciary duty involving personal profit.



6.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).



6.3
Suicide or Misstatement. No benefits shall be payable if the Executive commits
suicide during the Policy exclusion period, or if the insurance company denies
coverage (i) for material misstatements of fact made by the Executive on any
application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.



3



--------------------------------------------------------------------------------






Article 7
Beneficiaries


7.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary (ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.



7.2
Beneficiary Designation; Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Bank or its designated agent. The Executive’s beneficiary designation shall be
deemed automatically revoked if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Bank’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Bank of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be revoked and cancelled. The Bank shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Bank
prior to the Executive’s death.



7.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.



7.4
No Beneficiary Designation. If the Executive dies without a valid designation of
beneficiary, or if all designated Beneficiaries predecease the Executive, then
the Executive’s surviving spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.



7.5
Facility of Payment. If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.





4



--------------------------------------------------------------------------------






Article 8
Assignment


The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive's Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement. Notwithstanding any assignment
made by the Executive under this Article 8, for the purpose of determining
benefits payable under this Agreement, Executive’s employment status shall
continue to control the terms of any vesting and/or forfeiture of benefits.


Article 9
Insurer
 
The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.


Article 10
Claims and Review Procedure


10.1
Claims Procedure. The Executive or Beneficiary (“Claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



10.1.1
Initiation – Written Claim. The Claimant initiates a claim by submitting to the
Bank a written claim for the benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within sixty (60)
days after such notice was received by the Claimant. All other claims must be
made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.



10.1.2
Timing of Bank Response. The Bank shall respond to such Claimant within ninety
(90) days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
Claimant in writing, prior to the end of the initial ninety (90) day period that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.





5



--------------------------------------------------------------------------------




10.1.3
Notice of Decision. If the Bank denies part or all of the claim, the Bank shall
notify the Claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)
A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed; and

(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;



10.2
Review Procedure. If the Bank denies part or all of the claim, the Claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



10.2.1
Initiation – Written Request. To initiate the review, the Claimant, within sixty
(60) days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.



10.2.2
Additional Submissions – Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Bank shall also provide the Claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits.



10.2.3
Considerations on Review. In considering the review, the Bank shall consider all
materials and information the Claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.



10.2.4
Timing of Bank’s Response. The Bank shall respond in writing to such Claimant
within sixty (60) days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the Claimant in writing, prior to the end of the initial sixty (60)
day period that an additional period is required. The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.



10.2.5
Notice of Decision. The Bank shall notify the Claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the Claimant. The notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based; and



6



--------------------------------------------------------------------------------




(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits.



Article 11
Amendments and Termination


Notwithstanding anything to the contrary herein, the Bank may amend or terminate
this Agreement only if: (i) continuation of the Agreement would cause
significant financial harm to the Bank, (ii) the Executive agrees to such
action, or (iii) the Bank’s banking regulator(s) issues a written directive to
amend or terminate the Agreement. This Agreement will automatically terminate if
(a) any provision of Article 6 applies; or (b) the Executive provides written
notice to the Bank declining further participation in the Agreement.


Article 12
Administration

12.1
Plan Administrator. This Agreement shall be administered by a Plan Administrator
which shall consist of the Board, or such committee or persons as the Board may
choose. The Plan Administrator shall also have the discretion and authority to
(i) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with this Agreement.



12.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



12.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



12.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.



12.5
Information. To enable any party contracted for the purposes of assisting the
Plan Administrator in performing its duties under this Agreement, the Bank shall
supply full and timely information to such contracted party on all matters
relating to the Executive’s base salary of the Executive, the date and
circumstances of the retirement, disability, death or



7



--------------------------------------------------------------------------------




Termination of Employment of the Executive, and such other pertinent information
as such contracted party may reasonably require.


Article 13
Miscellaneous


13.1
Binding Effect. This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.



13.2
No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank's right to discharge the Executive. It
also does not require the Executive to remain an Executive nor interfere with
the Executive's right to terminate employment at any time.



13.3
Applicable Law. The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the State of Louisiana, except to the extent
preempted by the laws of the United States of America.



13.4
Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.



13.5
Notice. Any notice or filing required or permitted to be given to the Bank under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:



Origin Bank
500 South Service Road East
Ruston, Louisiana 71270

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.


13.6
Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form and the SERP, constitutes the entire agreement between the Bank
and the Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.



8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.


EXECUTIVE:
 
BANK:
 
 
 
 
 
Origin Bank
 
 
 
/s/ Drake Mills
By:
/s/ Steve Brolly
Drake D. Mills
 
 
 
Title:
CFO








--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION FORM


I, Drake D. Mills, designate the following as Beneficiary under the Agreement:


Primary:
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship






_____%


_____%


_____%
Contingent:
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship






_____%


_____%


_____%



Notes:
•
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

•
To name your estate as beneficiary, please write “Estate of [your name]”.

•
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.







--------------------------------------------------------------------------------




SPOUSAL CONSENT (Required if Spouse is not named beneficiary):


I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will automatically be revoked.




Spouse Name:
 
 
 
 
 
 
 
Signature:
 
Date:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Signature:
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 



Received by the Plan Administrator this _____ day of __________________, 2019


By:
 
 
 
 
 
Title:
 
 






